Citation Nr: 1739012	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-28 739A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to open a previously denied claim of entitlement to service connection for the residuals of a back injury, to include lumbosacral strain, and degenerative disc disease of the lumbar spine with left leg numbness.

2. Entitlement to service connection for the residuals of a back injury, variously diagnosed as lumbosacral strain and degenerative disc disease of the lumbar spine, also claimed as secondary to the service-connected bilateral lower extremity peripheral neuropathy with sciatic radiculopathy. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION


The Veteran served on active duty from February 1980 to February 1983.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. A Notice of Disagreement (NOD) was filed in November 2010. A Statement of the Case (SOC) was issued in February 2013 (re-mailed in November 2013).  A substantive appeal (VA Form-9) was filed in October 2013.

In November 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 






FINDINGS OF FACT

1.  In a November 2002 and March 2007 rating decision, the AOJ denied the Veteran's claim of service connection for residuals of a back injury, to lumbosacral strain, and degenerative disc disease of the lumbar spine with left leg numbness.

2.  The evidence received since the March 2007 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of a back injury, to lumbosacral strain and degenerative disc disease of the lumbar spine with left leg numbness.

3.  The record evidence is at least in relative equipoise as to whether the Veteran's current back condition, variously diagnosed to include lumbosacral strain and degenerative disc disease of the lumbar spine, is related to the in-service back injury, and/or is proximately due to, or aggravated by the service-connected bilateral lower extremity peripheral neuropathy with sciatic radiculopathy.


CONCLUSIONS OF LAW

1.  The November 2002 and March 2007 RO decisions, which denied the claim of service connection for residuals of a back injury, to lumbosacral strain and degenerative disc disease of the lumbar spine with left leg numbness, is final. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  The evidence received since the March 2007 RO decision is new and material; accordingly, the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for establishing service connection for the residuals of a back injury, variously diagnosed to include lumbosacral strain and degenerative disc disease of the lumbar spine, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined. The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim. Given the favorable disposition of the action here with respect to the Veteran's claim, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to these claims. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 FR 49,747 (1992).

II. New and Material Evidence

In November 2002 and March 2007, the RO denied, in pertinent part, the Veteran's claim of service connection for residuals of back injury, to include lumbosacral strain and degenerative disc disease of the lumbar spine with left leg numbness.  A finally adjudicated claim is an action which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160 (d), 20.302, 20.1103 (2016).  The Veteran did not initiate an appeal of the March 2007 rating decision and it became final.  The Veteran also did not submit any statements relevant to this claim within 1 year of the March 2007 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).

The claim of service connection for residuals of a back injury (to include lumbosacral strain and degenerative disc disease of lumbar spine with left leg numbness) may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New and material evidence is defined by regulation. See 38 C.F.R. § 3.156 (a) (2016).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an October 2009 Statement in Support of Claim, the Veteran requested that the AOJ reopen his previously denied claim for service connection for residuals of a back injury, to include lumbosacral strain and lumbar spine degenerative disc disease with left leg numbness.  The RO determined that new and material evidence had been submitted and denied reopening the claim in the July 2010 rating decision, currently before the Board on appeal.  During the pendency of this appeal, the Veteran filed a Supplemental Claim for Compensation in October 2012 to reopen his previously denied service connection claim for residuals of a back injury (to include lumbosacral strain and lumbar spine degenerative disc disease with left leg numbness) and asserted a new theory of causation; specifically, that his current low back condition is proximately do to his service-connected bilateral lower extremity peripheral neuropathy with sciatic radiculopathy.  The RO granted service-connection for the Veteran's bilateral lower extremity peripheral neuropathy with sciatic radiculopathy in an August 2012 rating decision.  As relevant to the current appeal, the Federal Circuit Court held in Boggs v. Peake, 520 F.3d 1330 (2008), that "if evidence supporting the [V]eteran's new theory of causation constitutes new and material evidence, then the VA must reopen the Veteran's claim under [38 U.S.C.] § 5108." 

The Board notes that the evidence which was of record at the time of the prior final RO decisions did not indicate that the Veteran's current low back condition and/or residuals of a low back condition, was related to an in-service back injury or that it was proximately due to the Veteran's service-connected bilateral lower extremity peripheral neuropathy with sciatic radiculopathy.  The newly received medical and lay evidence tends to suggest that the Veteran's low back condition and/or residuals of a low back condition, is related to the in-service back injury and/or is proximately due to his service-connected bilateral lower extremity peripheral neuropathy with sciatic radiculopathy.  The Board observes in this regard that in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156 (a) must be viewed as "enabling" reopening a previously denied claim rather than "precluding" it.  All of the newly received evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See also Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since March 2007 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of back injury, to include lumbosacral strain and lumbar spine degenerative disc disease with left leg numbness, and raises a reasonable possibility of substantiating the claim.  Because new and material evidence has been received, the Board finds that the previously denied claim is reopened.

III. Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(a).

Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease. All three elements must be proved. See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury; or, any increase in severity of a nonservice-connected disease or injury which is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310(a)-(b).  In order to prevail on the theory of secondary service connection, there must be evidence of (1) a current disability, (2) a service-connected disability, and (3) a nexus, or link, between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107 (b).

Factual Background and Analysis

The Veteran contends that his low back condition is related to the back injury he sustained in service, and/or is proximately due to his service-connected bilateral lower extremity peripheral neuropathy with sciatic radiculopathy.  The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal.  These records establish that the Veteran has a low back condition, variously diagnosed as lumbosacral strain, muscular back strain laterally to the spine at the 5th lumbar, chronic low back pain (probable muscle spasm), back pain with radiculopathy (neuralgia, neuritis, and radiculitis, unspecified), intervertebral disc disease, degenerative disc disease, and central spinal canal stenosis at L4-L5 among other low back related diagnoses.  However, the remaining inquiry is whether the evidence demonstrates that the Veteran's current low back condition, variously diagnosed, is related to in-service back injury or to his service-connected bilateral lower extremity peripheral neuropathy with sciatic radiculopathy.  Upon review of the evidence, the Board determines that the evidence of record is at least in relative equipoise as to whether the Veteran's current low back condition is related to back injury he incurred in service and/or is proximately due to his service-connected bilateral lower extremity peripheral neuropathy with sciatic radiculopathy.

The Veteran was granted service connection for bilateral lower extremity peripheral neuropathy with sciatic radiculopathy in an August 2012 rating decision.  The grant was based in part on the July 2012 examiner's medical opinion that it was at least as likely as not that the Veteran's bilateral lower extremity peripheral neuropathy was due to a combination of sciatic nerve radiculopathy developed progressively as a complication of a fall during military service and also due to the Veteran's diabetes mellitus associated with microvascular complications.  The examiner noted that STRs documented an in-service fall and a lumbosacral strain diagnosis.  It was the examiner's opinion that it was at least as likely as not that the Veteran's bilateral lower extremity peripheral neuropathy was related to or caused by a fall and back injury that occurred while the Veteran was in service.  The examiner attributed the Veteran's lower extremity peripheral neuropathy with his fall and back injury during service. 

In March 2003, the Veteran was diagnosed with back pain with radiculopathy (neuralgia, neuritis, and radiculitis, unspecified).  During March and April 2005 orthopedic consultations, the Veteran complained of chronic low back pain that radiated to his left upper leg.  The Veteran reported that 95 percent of his pain was in his lower back with occasional radiation into his left buttock.  The Veteran also complained that his left leg (below the knee) was numb.  A May 2007 physical therapy consultation note indicates that the Veteran experienced low back pain that radiated primarily to his lower left extremity with numbness/tingling.

During an August 2008 VA spine examination, the Veteran complained of lower left extremity numbness for the preceding 12 months.  The Veteran could not walk heel to toe because it was too painful to do so.  According to the examiner, the Veteran was writhing in pain due to simple soft touch and then deeper touch of his spine.  The Veteran utilized [moans, groans, oohs, ahs, and labored breathing] in all phases of the interview and physical examination to accentuate his discomfort.  Range of motion could not be assessed because the Veteran did not cooperate do to reported pain and fear of falling.  The Veteran reported complete numbness in his left lower extremity from the knee down.  His bilateral reflexes for L4 was 2, and S1 was +1.  The Veteran had left lower extremity non-dermatomal sensory loss.

Private treatment records from January and February 2009 indicate that the Veteran complained of low back pain that radiated to his lower extremities.  The Veteran was diagnosed with lumbosacral radiculopathy with stenosis and lumbosacral spine sprain.  The Veteran exhibited L3-L5 radiculopathy with active degeneration. A March 2010 private physician diagnosed the Veteran with low back pain, herniated nucleus pulposus, foraminal stenosis, and lower extremity radiculopathy.  At the same examination, the Veteran received a bilateral L4-L5 and left L5-S1 transforaminal epidural steroid injection.

During an October 2012 VA examination, the examiner noted the Veteran's history of chronic back pain and the 1982 onset after the Veteran fell from a tank. STRs indicated that the Veteran sustained facial abrasions and reported low back pain.  The examiner also noted that the Veteran was diagnosed with lumbosacral spine strain.  In a follow-up in-service examination, the Veteran was diagnosed with muscular back strain.  The Veteran's January 1983 separation examination report documented the Veteran's complaint of back pain and leg cramps.  It was the examiner's opinion that it is likely that the Veteran's fall off the tank in 1982 contributed to the Veteran's chronic low back pain as the fall was temporally associated with the onset of his low back pain.

The Veteran was afforded a VA spine examination in February 2013.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine without lower extremity radiculopathy.  Range of motion was not determined because the Veteran would not cooperate due to pain.  The examiner commented that the "Veteran just [would] not attempt any performance measure" and that "he [would] not attempt strength [any] measure."  It was the examiner's opinion that it was less likely than not that Veteran's low back condition was incurred in or caused by his military service.  According to the examiner, from the date of the Veteran's injury to his low back in 1982 until 2001 there is no information regarding the lumbar spine in the record.  The examiner opined that the Veteran was unable to provide the necessary medical history and detail which would assure nexus or related findings.  The examiner opined that the record documentation describes onset of low back pain after service more than 20 years remote of the Veteran's active duty complaint.

In July 2017, the Veteran was afforded a VA peripheral nerve conditions examination.  The Veteran was diagnosed with bilateral lower extremity peripheral neuropathy with sciatic radiculopathy.  The Veteran reported that his back pain has continued with pain, numbness, and tingling that radiated down his legs.  The Veteran claimed that his condition has progressively worsened.  His symptoms included sharp lower back pain with radiating numbness down the Veteran's lower legs.  The Veteran used a wheel chair or occasionally a walking cane for ambulation. 

The Veteran asserted in several statements and during his November 2016 hearing that he injured his low back when he fell off a tank in service.  The Veteran reported severe low back, temporary paralysis, and numbness/tingling in his lower extremities. 

The Board finds that there is an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the Veteran's claim.  The October 2012 examiner opined that it is likely that the Veteran's fall off the tank in 1982 has contributed to his chronic low back pain as the fall was temporally associated with the onset of his low back pain and that the bilateral lower extremity peripheral neuropathy was related to the Veteran's in-service fall and his reported back injury.  The February 2013 VA examiner opined that it was less likely than not that Veteran's low back disorder was incurred in or caused by his military service.  The examiner also diagnosed the Veteran with degenerative disc disease of the lumbar spine without lower extremity radiculopathy.  The clinical evidence indicates a lower extremity peripheral neuropathy diagnosis.  Furthermore, the record evidence indicates that the Veteran consistently reported chronic low back pain and radiating pain to his lower extremities.  Most notably, VA granted the Veteran service connection for bilateral lower extremity peripheral neuropathy with sciatic radiculopathy by acknowledging a nexus/relationship between the Veteran's current bilateral lower extremity peripheral neuropathy to his 1982 in-service fall, the same fall that the Veteran contends caused his low back condition and bilateral lower extremity peripheral neuropathy.  Thus, the medical and competent, credible lay evidence is at least in relative equipoise as to whether the Veteran's current back condition, variously diagnosed to include lumbosacral strain and degenerative disc disease of lumbar spine, is attributable to Veteran's 1982 in-service fall and/or is proximately due to his service-connected bilateral lower extremity peripheral neuropathy with sciatic radiculopathy. 

In instances where reasonable doubt arises regarding service origin, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102  (2016).  The Court reiterated in Wise that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits." Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990)).  The Board finds that reasonable doubt should be resolved in favor of the Veteran.  Accordingly, the Board finds that service connection for residuals of a back injury, variously diagnosed to include lumbosacral strain and lumbar spine degenerative disc disease, is warranted.  The appeal is granted.


	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been submitted, the claim of service connection for residuals of a back injury, to include lumbosacral strain and degenerative disc disease of lumbar spine with left leg numbness, is reopened.

Resolving all reasonable doubt in favor of the Veteran, entitlement to service connection for the residuals of a back injury, variously diagnosed to include lumbosacral strain and degenerative disease of the lumbar spine, is granted. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


